Citation Nr: 0301891	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia

2.  Entitlement to service connection for right ankle 
disability.  

3.  Entitlement to service connection for nicotine 
dependence.  

4  Entitlement to service connection for chronic lung 
disorder.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In June 2000, the Board remanded the case to the RO for 
further development, to include the issues of service 
connection for otitis and whether new and material evidence 
has been submitted to reopen the claim of service connection 
for bilateral hearing loss.  During the pendency of the 
appeal, the RO, in a June 2002 rating decision, determined 
that new and material evidence had been submitted on the 
bilateral hearing loss issue, reviewed the claim on a de novo 
basis, and granted the veteran entitlement to service 
connection for bilateral hearing loss, assigning the 
disability a noncompensable rating.  In July 2002, the 
veteran expressed his dissatisfaction with the assigned 
rating; however, he has not perfected a substantive appeal on 
that issue, therefore, that issue is not before the Board.  

Also, the RO, in a December 2002 rating decision granted the 
veteran entitlement to service connection for otitis.  The 
award of service connection for otitis consists of a full 
award of benefits on that issue.  See Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Chronic myelogenous leukemia was first shown many years 
after the veteran's separation from active duty service and 
there is no competent medical evidence of a nexus between 
currently diagnosed myelogenous leukemia and the veteran's 
active duty service.  

3.  Right ankle disorder was first shown many years after the 
veteran's separation from active duty service and there is no 
competent medical evidence of a nexus between currently 
diagnosed residuals of a right ankle fracture and the 
veteran's active duty service.  

4.  There is no competent medical diagnosis of nicotine 
dependence.  

5.  A chronic lung disorder, diagnosed as chronic obstructive 
pulmonary disease, was first shown many years after the 
veteran's separation from active duty service and there is no 
competent medical evidence of a nexus between currently 
diagnosed chronic obstructive pulmonary disease and the 
veteran's active duty service, nor is there any medical 
opinion of a nexus between a chronic lung disorder, diagnosed 
as chronic obstructive pulmonary disease, and a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Chronic myelogenous leukemia was not incurred in or 
aggravated by active duty military service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.309, 
3.326(a) (2002).  

2.  Right ankle disability was not incurred in or aggravated 
by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

3.  Nicotine dependence was not incurred in or aggravated by 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

4.  Chronic lung disorder was not incurred in or aggravated 
by active duty military service, nor was chronic lung 
disorder due to or proximately caused by a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.310, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in June 1998, September 1998, October 1998, December 1998, 
June 2000, August 2000, and July 2002, describing what VA 
would do to assist the veteran, the evidence the veteran 
needed to provide, and the evidence the VA had, and December 
1998 and May 1999 Statements of the Case, as well as a June 
2002 Supplemental Statement of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  In August 
2002, the veteran related to VA that there was no other 
evidence available for submission.  Hence, no further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Chronic Myelogenous Leukemia

The veteran's service medical records do not reflect any 
complaints or symptomatology pertaining to myelogenous 
leukemia.  Post-service, it was not until he underwent bone 
marrow biopsy and a low LAP score in February 1995 
established a diagnosis of chronic myelogenous leukemia.  
Numerous subsequent medical records, both VA and private, 
through December 2002, show continuing treatment for 
myelogenous leukemia.  Nowhere in any of those records is 
there any medical opinion of a nexus, or link, between 
currently diagnosed myelogenous leukemia and the veteran's 
active duty service, or incident therein, nor has the veteran 
submitted any such medical opinion.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service or, in the case 
of leukemia, was medically shown present to a presumptive 
degree during the one-year period following the veteran's 
separation from service, and that there is a disability 
(residuals) as a result of that disease or injury.  See 
38 U.S.C.A. §§ 1110, 1131.  There must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus, or link, between the in-service 
injury or disease and the current disability (medical 
evidence).  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the veteran's case, none of the above-mentioned criteria 
have been met to establish entitlement to service connection 
for myelogenous leukemia.  While he may believe that his 
myelogenous leukemia is related to his active duty service, 
he is not competent to diagnose the presence of a current 
disability or to relate that presence to any particular event 
or period of time; hence, his contention in this regard has 
not probative value.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and nexus to service).  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

B.  Right Ankle Disability

The veteran's service medical records are completely devoid 
of any complaints, symptomatology or history of a right ankle 
disability or injury.  Both his service entrance and 
separation examinations specifically noted that his lower 
extremities were normal.  

Almost 30 years post-service, in February 1995, the veteran 
was working on an eight-foot ladder, slipped, fell and got 
his right leg/foot trapped between the rungs of the ladder.  
He was treated in a VA facility for a pillion fracture of the 
right tibia and underwent an open reduction with internal 
fixation.  An x-ray of the right ankle, taken in June 1995, 
revealed post-operative changes of open reduction and 
fixation.  Subsequent medical records, both private and VA, 
through December 2002, show that he was seen on various 
occasions for right ankle pain and swelling.  However, 
nowhere in any of those records is there any medical opinion 
of a nexus, or link, between the veteran's right ankle 
fracture, which occurred many years after his separation from 
service, and his active duty service, or incident therein, 
nor has the veteran submitted any such medical opinion.  

The criteria, as noted earlier, have not been met to 
establish the claim for entitlement to service connection for 
right ankle fracture.  Although the veteran contends that his 
current right ankle disability is related to service, as a 
layman, without medical training, his assertion is not 
credible.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 294-95.  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak, 2 
Vet. App at 611.  

C.  Nicotine Dependence

VA received the veteran's request for entitlement to service 
connection for nicotine dependence in April 1998.  
Essentially, he contends that he developed nicotine 
dependence in service.  He maintains that, prior to active 
military service, he smoked about a half-a-pack of cigarettes 
a day; during service, he increased his smoking to about one 
and a half packs a day; and post-service, he has been smoking 
about two packs a day.  

In a May 5, 1997, memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  For claims filed on or before 
June 9, 1998, as in the veteran's case, service connection 
may be established for disability or death if the evidence 
establishes that injury or disease resulted from tobacco use 
during active military service.  See VAOPGCPREC 2-93 (January 
13, 1993).  Medical evidence that nicotine dependence arose 
in service may consist of a current diagnosis of nicotine 
dependence along with a physician's opinion with respect to 
that dependence having originated in service.  

As to whether the veteran is dependent on nicotine is a 
medical issue.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV) at 243, the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence.  Under those 
criteria, as applied to the specific circumstances 
surrounding nicotine use, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress.  

In the case at hand, the veteran's service medical records 
are negative for history, complaints, or abnormal findings 
indicative of the presence of nicotine dependence. On the day 
of his enlistment physical examination, in a medical history 
obtained during a medical consultation for an ear evaluation, 
he claimed to smoke a pack of cigarettes a day.  At 
separation from service, his heart and lungs were noted as 
normal, and he was considered psychiatrically normal.  

Beginning in early 1995 through the end of 2002, the record 
contains numerous treatment and hospitalization records, many 
of which indicate that the veteran was smoking.  Some of 
these records include a diagnosis of tobacco abuse, based on 
his smoking history.  However, and most importantly, nowhere 
in any of these records is there a diagnosis of nicotine 
dependence, nor is there medical opinion of a nexus between 
the veteran's current smoking and his active duty service.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110.  Hence, in the absence of proof of nicotine 
dependence (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau, 2 Vet. App. at 143-144.  

In this case, there is no medical evidence establishing that 
the veteran currently has nicotine dependence and a link of 
such disease to his active duty service.  As a lay person 
without medical training, the veteran's contention as to 
having such disease, or his opinion as to the relationship 
between that claimed disease and service, has no probative 
value.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. 
at 294-95.  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak, 2 Vet. 
App at 611.  

Under the circumstances, the Board must conclude that there 
is no competent medical evidence establishing that the 
veteran currently has nicotine dependence.  As such, there is 
no basis for allowance of the claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  

D.  Chronic Lung Disease

The veteran's service medical records do not show any 
complaints or symptomatology associated with any lung 
disorder.  At both service entry and separation, his medical 
examinations revealed that his lungs were normal.  

Post-service, the veteran's September 1995 VA examination 
report shows that his lungs were normal.  Nowhere in the 
report is there any indication of a history of lung 
complaints or prior treatment.  It is not until early 1998, 
that his private medical records from St. Francis Hospital 
show complaints of shortness of breath, and a diagnosis of 
chronic obstructive pulmonary disease.  His numerous 
subsequent medical records, both VA and private, indicate 
that he was seen on many occasions for chronic obstructive 
pulmonary disease.  However, there is an absence in these 
records of a medical opinion, based on an examination of the 
veteran and review of the records, including his service 
records, of a nexus or link to service, nor has the veteran 
submitted such evidence.  The veteran's personal contentions 
in this regard are not probative.  See Jones, 7 Vet. App. at 
137; Espiritu, 2 Vet. App. at 294-95.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App at 611.  Under the 
circumstances, service connection on a direct basis for a 
lung disease is denied.  

In the alternative, the veteran asserts that his chronic 
obstructive pulmonary disease was caused by or proximately 
due to his smoking.  On May 13, 1997, the General Counsel 
issued VAOPCPREC 19-97 concerning secondary service 
connection based on nicotine dependence.  Essentially, if the 
veteran acquired a nicotine dependence during service, and if 
nicotine dependence is considered to be a proximate cause of 
disability resulting from the use of tobacco products by the 
veteran, then service connection for such disability should 
be established.  However, as noted earlier, the veteran's 
medical records, to include his service medical records, do 
not contain a diagnosis of nicotine dependence.  Further, 
there is no medical opinion that the currently diagnosed 
chronic obstructive pulmonary disease is in any way related 
to the veteran's cigarette smoking in service.  Without a 
valid diagnosis of nicotine dependence and service-connection 
thereof, there is no service-connected disability, nicotine 
dependence in this case, to cause or aggravate his chronic 
obstructive pulmonary disease.  

Finally, the veteran alleges that his service in the Navy 
while on active duty caused him to be around oil, paint, 
fumes, and asbestosis.  Therefore, such an environment caused 
his chronic obstructive pulmonary disease.  Nowhere in any of 
the evidence is there a medical opinion, based on examination 
of the veteran and review of his records, including his 
service records, of a link between his chronic obstructive 
pulmonary disease and his active duty service, or any 
incident therein.  As for his claimed exposure to asbestosis, 
despite numerous medical examinations spanning many years, 
nowhere is there a diagnosis or asbestosis, or symptomatology 
thereof.  Without medical evidence of a nexus between the 
veteran's chronic obstructive pulmonary disease and a 
service-connected disability, such as asbestosis, service 
connection for chronic obstructive pulmonary disease, or any 
other lung condition for that matter, cannot be granted on a 
secondary basis.  


ORDER

Service connection for chronic myelogenous leukemia is 
denied.  

Service connection for right ankle disability is denied.  

Service connection for nicotine dependence is denied.  

Service connection for a chronic lung disorder is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

